
	
		II
		110th CONGRESS
		2d Session
		S. 3615
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26
			 (legislative day, September 17), 2008
			Mrs. Hutchison (for
			 herself and Mr. Cardin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to clarify the treatment of church pension plans, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Church Plan Clarification Act of
			 2008.
		2.Application of controlled group rules to
			 church plans
			(a)In generalSection 414(c) of the Internal Revenue Code
			 of 1986 (relating to employees of partnerships, proprietorships, etc., which
			 are under common control) is amended—
				(1)by striking For purposes and
			 inserting the following:
					
						(1)In generalFor
				purposes
						,
				and
				(2)by adding at the end the following new
			 paragraph:
					
						(2)Church plansFor purposes of this subsection, in
				determining whether an employer who is otherwise eligible to participate in a
				church plan is treated as a member of a group of entities under common control,
				such employer (including an organization described in subsection (e)(3)(A))
				shall not be treated as under common control with another entity if, based on
				all of the facts and circumstances, the day-to-day financial and operational
				activities are not under common control. In determining if such activities are
				under common control, the Secretary shall consider whether the entities have
				been historically viewed as distinct entities within the church or convention
				or association of
				churches.
						.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning before, on, or after the
			 date of the enactment of this Act.
			3.Application of contribution and funding
			 limitations to 403(b) grandfathered defined
			 benefit plans
			(a)In generalSection 251(e)(5) of the Tax Equity and
			 Fiscal Responsibility Act of 1982 (relating to special rule for existing
			 defined benefit arrangements), Public Law 97–248, is amended—
				(1)by striking 403(b)(2) and
			 inserting 403(b), and
				(2)by inserting before the period at the end
			 the following: , and shall be subject to the applicable limitations of
			 section 415(b) of such Code as if it were a defined benefit plan under section
			 401(a) of such Code and not the limitations of section 415(c) of such Code
			 (relating to limitation for defined contribution plans)..
				(b)Effective
			 dateThe amendments made by
			 this section shall apply as if included in the enactment of the Tax Equity and
			 Fiscal Responsibility Act of 1982.
			4.Allow certain plan transfers and
			 mergers
			(a)In generalSection 414 of the Internal Revenue Code of
			 1986 (relating to definitions and special rules) is amended by adding at the
			 end the following new subsection:
				
					(y)Certain plan transfers and mergers
						(1)In generalUnder rules prescribed by the Secretary,
				except as provided in paragraph (2), no amount shall be includible in gross
				income by reason of—
							(A)a transfer of all or a portion of the
				account balance of a participant or beneficiary, whether or not vested, from a
				plan described in section 401(a), or a retirement income account described in
				section 403(b)(9), which is a church plan described in section 414(e) to a
				retirement income account described in section 403(b)(9), if such plan and
				account are both maintained by the same church or convention or association of
				churches;
							(B)a transfer of all or a portion of the
				account balance of a participant or beneficiary, whether or not vested, from a
				retirement income account described in section 403(b)(9) to a plan described in
				section 401(a), or a retirement income account described in section 403(b)(9),
				which is a church plan described in section 414(e), if such plan and account
				are both maintained by the same church or convention or association of
				churches, or
							(C)a merger of a plan described in section
				401(a), or a retirement income account described in section 403(b)(9), which is
				a church plan described in section 414(e) with a retirement income account
				described in section 403(b)(9), if such plan and account are both maintained by
				the same church or convention or association of churches.
							(2)LimitationParagraph (1) shall not apply to a transfer
				or merger unless the participant’s or beneficiary's benefit immediately after
				the transfer or merger is equal to or greater than the participant’s or
				beneficiary's benefit immediately before the transfer or merger.
						(3)QualificationA plan or account shall not fail to be
				considered to be described in sections 401(a) or 403(b)(9) merely because such
				plan or account engages in a transfer or merger described in this
				subsection.
						(4)Definition of churchFor purposes of this subsection, the term
				church includes an organization described in subparagraph (A) or
				(B)(ii) of subsection
				(e)(3).
						.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to transfers or mergers occurring after the date of
			 the enactment of this Act.
			5.Investments by church plans in collective
			 trusts
			(a)In generalIn the case of—
				(1)a church plan (as defined in section 414(e)
			 of the Internal Revenue Code 1986), including a plan described in section
			 401(a) of such Code and a retirement income account described in section
			 403(b)(9) of such Code, and
				(2)an organization described in section
			 414(e)(3)(A) of such Code the principal purpose or function of which is the
			 administration of such a plan or account,
				the assets of such plan, account, or
			 organization (including any assets otherwise permitted to be commingled for
			 investment purposes with the assets of such a plan, account, or organization)
			 may be invested in a group trust otherwise described in Internal Revenue
			 Service Revenue Ruling 81–100 ( as modified by Internal Revenue Service Revenue
			 Ruling 2004–67), or any subsequent revenue ruling that supersedes or modifies
			 such revenue ruling, without adversely affecting the tax status of the group
			 trust, such plan, account, or organization, or any other plan or trust that
			 invests in the group trust.(b)Effective
			 dateThis section shall apply
			 to investments made after the date of the enactment of this Act.
			
